DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
The claim amendment dated February 24, 2022 has been entered.  Claims 1-4 were amended.  Claim 5 is a cancelled claim.  Claims 1-4 and 6-17 are pending.
The declaration under 37 CFR 1.132 filed February 24, 2022 is sufficient to overcome the rejection of the claims based upon Zeng et al. (US 2016/0028021).  The declaration demonstrates unexpected, improved results for a derivative of instant formula 1 comprising dibenzofuran groups bonded at the 3- position compared to derivatives having bonding at the 2- or 4- position, which are the positions of groups within derivatives of the Zeng reference.
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    165
    262
    media_image1.png
    Greyscale


The rejection of claims 1-9 and 11-17 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1) is withdrawn due to the declaration received February 24, 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1) in view of Min et al. (US 9,893,290 B2) is withdrawn due to the declaration received February 24, 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, the heteroatoms present in chemical structures B-5, B9, B-9, B-11 and B-12 are blurred and unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Independent claim 1 recites
 “the “substituted” refers to replacement of at least one hydrogen”.  
There is insufficient antecedent basis for the limitation “the substituted” in the claim, because the term “substituent” is not recited previously.  It is unclear which hydrogen(s) may be replaced.  Clarification and/or correction are required.

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786